DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over To et al. (US 20080004644) in view of Altman et al. (US 20180000499).

Referring to claim 1, To discloses a shaft assembly for an in vivo recovery mechanism (abstract: “The devices and methods generally relate to treatment of occluded body lumens. In particular, the present devices and method relate to removal of the occluding material from the blood vessels as well as other body lumens.”), the shaft assembly comprising: a shaft 114 (Figs. 3 and 5A, para [0065]); and a side wire 118 (Figs. 3 and 5A) wound onto an outer circumference of the shaft so that a gap is included between each winding of the side wire (para [0069]-[0071], para [0069]: “The conveyor member 118 may be an auger type system or an Archimedes-type screw that conveys the debris and material generated during the procedure away from the operative site.”)

Referring again to claim 1, To discloses the invention substantially as claimed except for disclosing the side wire 118 including first protruding and recessed parts on an outer circumferential surface of the side wire. However, in the same field of endeavor, which is a surgical instrument for removing of tissue and transporting the of the removed tissue, Altman discloses grinders 1116b, which is wound onto an outer circumference of shaft 1116a, is acted as a tissue grinder and transporter in the form of an Archimedes screw (Fig. 11D, para [0149], [0242] and [0264]-[0265]. In para [0265] Altman discloses “grinder 1116b has a form of a cable, such as a cable made of at least two wires or strands, which are twisted or braided together.”) In view of Altman teachings it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have made the side wire 118 of To with cable made of at least two wires or strands, which are twisted or braided together, to provide the side wire 118 the ability to grind, chop the cut tissue, thereby facilitating transporting the cut tissue through the catheter. Fig. 11D of Altman shows the grinder 1116b includes a plurality of protruding and recessed parts, thus, the side wire 118 of To as modified by Altman would have a plurality of protruding and recessed parts. Fig. 11D is reproduced and annotated below.

    PNG
    media_image1.png
    335
    462
    media_image1.png
    Greyscale


Referring to claim 2, the modified of To discloses the shaft assembly according to claim 1, wherein: the side wire comprises a first strand formed by twisting a plurality of first wires, and the first protruding and recessed parts are formed from an outline of the first strand (Fig. 11D of Altman shows the grinder 1116b includes a plurality of protruding and recessed parts, thus, the side wire 118 of To as modified by Altman would have a plurality of protruding and recessed parts. See the annotated figure above).

Referring to claim 3, the modified of To discloses the shaft assembly according to claim 2, wherein a twisting direction of the first strand is the same as a winding direction of the side wire onto the shaft (attention is directed to Fig. 3 of To’s drawings, the winding direction of side wire 118 is a clockwise direction from right side to left side. Since there is only two twisting/winding directions, that is, clockwise direction and counterclockwise direction. Thus, it would have obvious to one of ordinary skill in the art, before the filling date of the application, to have formed the side wire 118 by twisting the two strand of wires, as suggested by Altman, in the same direction or opposite direction with the winding direction of the side wire 118). 

Referring to claim 4, the modified of To discloses the shaft assembly according to claim 2, wherein second protruding and recessed parts are formed on an outer circumferential surface of the first wires (see the annotated figure above).

Referring to claim 9, the modified of To discloses the shaft assembly according to claim 1, wherein the shaft 114 of To reference comprises a strand formed by twisting a plurality of wires (To: para [0064]: “Although the shaft may be fabricated from any standard material, variations of the shaft include a metal braid embedded in polymer (PEBAX, polyurethane, polyethylene, fluoropolymers, parylene) or one or more metal coils embedded in a polymer such as PEBAX, polyurethane, polyethylene, fluoropolymers or parylene.”)(emphasis added).
 
Referring to claims 10-12, the modified of To discloses the shaft assembly according to claim 2, wherein the shaft comprises a second strand formed by twisting a plurality of second wires (To: para [0064]: “Although the shaft may be fabricated from any standard material, variations of the shaft include a metal braid embedded in polymer (PEBAX, polyurethane, polyethylene, fluoropolymers, parylene) or one or more metal coils embedded in a polymer such as PEBAX, polyurethane, polyethylene, fluoropolymers or parylene.”)(emphasis added). Examiner notes that “more metal coils” means that the metal coils as disclosed by To can have 4 strand of wires, thus, two strand of wires form a first group and the other two strand of wires form a second group).

Referring to claim 14, the modified of To discloses the shaft assembly according to claim 1, wherein the shaft comprises a hollow strand formed by twisting a plurality of wires (To: para [0064]: “Although the shaft may be fabricated from any standard material, variations of the shaft include a metal braid embedded in polymer (PEBAX, polyurethane, polyethylene, fluoropolymers, parylene) or one or more metal coils embedded in a polymer such as PEBAX, polyurethane, polyethylene, fluoropolymers or parylene.”)(emphasis added).

Referring to claim 15, the modified of To discloses the shaft assembly according to claim 2, wherein the shaft is constituted by a hollow strand formed by twisting a plurality of second wires. (To: para [0064]: “Although the shaft may be fabricated from any standard material, variations of the shaft include a metal braid embedded in polymer (PEBAX, polyurethane, polyethylene, fluoropolymers, parylene) or one or more metal coils embedded in a polymer such as PEBAX, polyurethane, polyethylene, fluoropolymers or parylene.”)(emphasis added).

Referring to claim 16, the modified of To discloses the shaft assembly according to claim 3, wherein the shaft is constituted by a hollow strand formed by twisting a plurality of second wires. (To: para [0064]: “Although the shaft may be fabricated from any standard material, variations of the shaft include a metal braid embedded in polymer (PEBAX, polyurethane, polyethylene, fluoropolymers, parylene) or one or more metal coils embedded in a polymer such as PEBAX, polyurethane, polyethylene, fluoropolymers or parylene.”)(emphasis added).

Referring to claim 17, the modified of To discloses the shaft assembly according to claim 4, wherein the shaft is constituted by a hollow strand formed by twisting a plurality of second wires. (To: para [0064]: “Although the shaft may be fabricated from any standard material, variations of the shaft include a metal braid embedded in polymer (PEBAX, polyurethane, polyethylene, fluoropolymers, parylene) or one or more metal coils embedded in a polymer such as PEBAX, polyurethane, polyethylene, fluoropolymers or parylene.”)(emphasis added).
 
Referring to claim 19, the modified of To discloses the shaft assembly according to claim 2, wherein a twisting direction of the first strand is opposite to a winding direction of the side wire onto the shaft (attention is directed to Fig. 3 of To’s drawings, the winding direction of side wire 118 is a clockwise direction from right side to left side. Since there is only two twisting/winding directions, that is, clockwise direction and counterclockwise direction. Thus, it would have obvious to one of ordinary skill in the art, before the filling date of the application, to have formed the side wire 118 by twisting the two strand of wires, as suggested by Altman, in the same direction or opposite direction with the winding direction of the side wire 118 since it has been held that choosing from a finite number of identified, predictable solutions (i.e. clockwise direction or counterclockwise direction), with a reasonable expectation of success (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007))). 

Referring to claim 20, the modified of To discloses the shaft assembly according to claim 1, wherein the first protruding and recessed parts extend along a direction that is inclined with respect to a longitudinal axis of the shaft, when viewed in a cross section extending in a plane along the longitudinal axis of the shaft (attention is directed to Fig. 3 of To’s drawings, side wire 118 as modified by Altman is winding at an inclined angle with respect a longitudinal axis of the shaft 114. Thus, the protruding and recessed parts on the side wire would be inclined with respect to a longitudinal axis of the shaft when viewed in a cross section extending in a plane along the longitudinal axis of the shaft).

Allowable Subject Matter
Claims 5-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryan et al. (US20150057703) discloses catheter shaft comprises a first strand formed by twisting a plurality of first wires and a second strand formed by twisting a plurality of second wires (Figs. 1-2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771